IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,504



                   EX PARTE CORNELIUS DUPREE, JR., Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F79-12900-RI IN THE CRIMINAL DISTRICT COURT
                 NUMBER TWO FROM DALLAS COUNTY



       Per curiam. Meyers, J., dissents. Keasler, J., not participating.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to seventy-five years’ imprisonment. The Fifth Court of Appeals affirmed

his conviction. Dupree v. State, No. 05-81-00358-CR (Tex. App.–Dallas, March 11, 1982).

       Applicant contends that he has newly discovered evidence that he is actually innocent of this

offense. The trial court has determined that no rational jury would have convicted Applicant in light

of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that it was another individual,

and not Applicant, who committed this offense. Applicant is entitled to relief. Ex parte Elizondo, 947
S.W.2d 202, 209 (Tex. Crim. App. 1996).

       Relief is granted. The judgment in Cause No. F79-12900-RI in Criminal District Court

Number 2 of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of

Dallas County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: March 2, 2011
Do Not Publish